DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 7-11, 14-17, 19, 20, and 22-26 in the reply filed on February 16 is acknowledged.  Claims 22-26 are withdrawn as being drawn to a non-elected species.

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 states wherein each of the plurality of liquid contact indicators has a largest dimension from about 1 mm to about 5 mm. The term “largest” is a term without any reference and the claim appears to include small and medium dimensions found in a plurality of liquid contact indicators having the largest dimension.  Does claim 7 also include a size close to 0 to 1 mm being the smallest dimension if some of the plurality of liquid contact indicators have a largest dimension from about 1 mm to about 5?  For example a range from .1 mm to about 5 mm includes the largest dimension assume the plurality of liquid contact indicators includes a size of .1 mm, .5 mm, and 5 mm, as an example.  Is applicant 
In addition, the term “about” in claim 7 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 2019/0083322 A1).
Regarding claim 1, Huang discloses A dressing for treating a tissue site (negative pressure wound dressing, para [0036], Fig 1-4), the dressing comprising: 
a manifold (gas permeable layer 400 or absorbent layer 500, para [0036]-[0040], Fig 1-4); 
a backing layer (barrier layer 100, para [0036], Fig 1,3 and 4) disposed over a surface of the manifold (gas permeable layer 400 or absorbent layer 500; para [0036], Fig 1,3 and 4), the backing layer (barrier layer 100, para [0036], Fig 1,3 and 4) being transparent or translucent (para [0040] teaches the indicating element 210 is adjacent and under the barrier layer, as seen in Figs 2, and can be seen through the barrier layer 100, which must be transparent or translucent); 

a plurality of liquid contact indicators (visual indicating element 210, Fig 2 illustrates a plurality of liquid contact indicators, para [0040] teaches the visual indicating element 210 changes color when contacting liquid) disposed in a spaced array (para [0040] teaches indicating layer 200 with a plurality of visual indicating elements 210 is located between the manifold and the backing layer and Fig. 2 illustrates the visual indicating elements are disposed in a spaced array) between the manifold (gas permeable layer 400 or absorbent layer 500, para [0036], Fig 1,3 and 4) and the backing layer (barrier layer 100, para [0036], Fig 1,3 and 4).  

Regarding claim 2, dependent from claim 1, Huang discloses the claim limitation wherein at least a portion of the plurality of liquid contact indicators (visual indicating element 210, Fig 2 illustrates a plurality of liquid contact indicators, para [0040]) are adhered to the backing layer (gas permeable layer 400, or absorbent layer 500, para [0036]-[0040], Fig 1-4) on a surface facing the manifold (para [0040] teaches and Fig 1-4 illustrates the backing layer, or barrier layer 100, covers the indicating layer 200 comprising a plurality of indicating elements 210; para [0040] teaches many embodiments of the indicating elements 210 including that they comprise an ink comprising a color-changing agent.  At least a portion of the plurality of liquid contact indicator are adhered to the backing layer on a surface facing the manifold especially under negative pressure.  Fig. 2 illustrates the indicating elements 210 are facing the backing as you can see them through the backing and are adhered to the backing especially under negative pressure.).  



Regarding claim 7, dependent from claim 1, Huang discloses substantially all the limitation of claim 7 except for each of the plurality of liquid contact indicators having a largest dimension from about 1 mm to about 5 mm.  It would have been obvious matter of design choice, prior to the filing date of the present invention, to modify Huang, such that each of the plurality of liquid contact indicators having a largest dimension from about 1 mm to about 5 mm since such a modification would have involved a mere change in the size of a component, the liquid contact indicators.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In addition, applicant has not disclosed in the present specification that the size change solves any stated problem or is for any particular purpose and it appears the invention would perform equally as well without the changing the size of the liquid contact indicators.  MPEP § 2144.04.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2019/0083322 A1).
Regarding claim 3, dependent from claim 1, Huang implies but does not explicitly state the claim limitation wherein at least a portion of the plurality of liquid contact indicators (visual indicating are adhered to the surface of the manifold (gas permeable layer 400 or absorbent layer 500, para [0036]-[0040], Fig 1-4) proximate to the backing layer (barrier layer 100, para [0036], Fig 1,3 and 4).  
However, para [0040] of Huang states “The visual indicating element 210 can be disposed by the demand of different designs. The shape, pattern, size and quantity are not limited to the figures.”  In addition, para [0040] states “ When the moisture accumulated in the indicating layer 200, the visual indicating element 210 will disappear, change color, deform or fade. Therefore the user can replace the wound dressing timely by the visual indicating element 210 for detecting the humidity.”  The visual indicating elements on the surface of the indicating layer 200 would adhere to the manifold especially under negative pressure.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Huang such that wherein at least a portion of the plurality of liquid contact indicators are adhered to the surface of the manifold proximate to the backing layer as suggested by Huang based on the demand of different designs and for allowing the user to change the dressing in a timely fashion.
In addition, it would have been obvious to try choosing a different shape, pattern, size and quantity of liquid contact indicators 210 in a liquid contact layer 200, prior to the filing date of the present invention such that the visual indicating element 210 of the indicating layer 200 adheres to the manifold, especially under negative pressure.  Huang teaches choosing from a finite number of identified, predictable solutions, based on a liquid contact indicator layer 200 having a plurality of  liquid contact indicators 210.  Huang teaches liquid contact indicators 210 may have a different shape, pattern, size and quantity of liquid contact indicators 210 within the liquid contact layer 200 based on the design of dressing for a specific wound.   Changing the shape, pattern, size, and quantity of the liquid contact indicators 210 in the liquid contact layer 200 so that the visual indicating element 210 adheres to the KSR, 550 U.S. at 418, 82 USPQ2d at 1396. 

Regarding claim 14, Huang discloses the claim limitation: 
a dressing for treating a tissue site (negative pressure wound dressing, para [0036], Fig 1-4), the dressing comprising: 
a manifold (gas permeable layer 400 or absorbent layer 500, para [0036]-[0040], Fig 1-4); 
a backing layer (barrier layer 100, para [0036], Fig 1,3 and 4) disposed over a surface of the manifold (gas permeable layer 400 or absorbent layer 500, para [0036]-[0040], Fig 1-4), the backing layer (barrier layer 100, para [0036], Fig 1,3 and 4) being transparent or translucent (para [0040] teaches the indicating element 210 is adjacent and under the barrier layer, as seen in Figs 1, 3 and 4, and can be seen through the barrier layer 100 which must be transparent or translucent); 
an adherent layer disposed on at least a margin of the backing layer and configured to form a seal around the tissue site (para [0037] teaches an adherent, adhesive, is disposed on the margin of the backing layer, barrier layer 100 and the barrier layer 100 forms a seal around the wound area); and 
a plurality of liquid contact indicators (visual indicating element 210, Fig 2 illustrates a plurality of liquid contact indicators, para [0040] teaches the visual indicating element 210 changes color when contacting liquid) configured to be disposed in a spaced array between the manifold and the backing layer (indicating layer 200 with a plurality of visual indicating elements 210 is located between the manifold and the backing layer as described in para [0040] and Fig. 2 illustrates the visual indicating elements are disposed in a spaced array). 
dressing kit comprising the above elements disclosed by Huang.  However, claim 1, and the rest of the specification, teaches the elements of the dressing kit and that these elements are required to form a dressing for the purpose of enhancing wound healing.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Huang such that the components of the dressing form a kit as suggested by Huang to be placed together to form a dressing for enhancing wound healing.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2019/0083322 A1) in view of Dagger (US 2015/0351970 A1).
Regarding claim 8, dependent from claim 1, is silent regarding the claim limitation wherein at least a portion of the backing layer (barrier layer 100, para [0036], Fig 1,3 and 4) is not disposed over the manifold (gas permeable layer 400 or absorbent layer 500, para [0036]-[0040], Fig 1-4) and is also not considered a part of the margin. 
However, Dagger teaches moisture indicator dressings wherein at least a portion of the backing layer is not disposed over the manifold and is also not considered a part of the margin. Para [0015]-[0019] teaches a dressing having a backing (first material 112) covering a moisture indicator 110 and an absorbent element 106, or manifold.  As illustrated in Fig. 1A, the length of the moisture indicator 110 is smaller than the manifold (absorbent element 106) and the moisture indicator 110 is located between the backing (first material 112) and the manifold (absorbent element 106).  Consequently, the backing (first material 112) does not touch the manifold (absorbent element 106) in the location the moisture indicator 110 that it is covering, but touches the manifold (absorbent element 106) at the margins of the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Huang wherein at least a portion of the backing layer is not disposed over the manifold and is also not considered a part of the margin as suggested by Dagger to notify the user of the moisture level of the dressing.

Regarding claim 9, dependent from claim 8, Huang modified by Dagger, teaches wherein the plurality of liquid contact indicators are not disposed on the margin of the backing layer. As illustrated in Fig. 1A of Dagger the liquid contact indicators (moisture indicator 110, para [0004] teaches some embodiment have a plurality of moisture indicators) are not disposed on the margin of the backing layer.  

Regarding claim 10, dependent from claim 1, Huang discloses the claim limitation wherein the plurality of liquid contact indicators (visual indicating element 210, Fig 2 illustrates a plurality of liquid contact indicators, para [0040]), comprises at least a first size disposed directly between the backing layer (barrier layer 100, para [0036], Fig 1,3 and 4) and the manifold (gas permeable layer 400 or absorbent layer 500, para [0036]-[0040], Fig 1-4 illustrate the first liquid contact indicator, visual indicating element 210, is located between the backing layer and the manifold as the visual indicating element 210 is seen through the backing layer, barrier layer 100). 
 Huang is silent regarding the claim limitations comprising liquid contact indicators comprising two or more different sizes and at least a second size configured to be disposed between the backing layer (barrier layer 100, para [0036], Fig 1,3 and 4)  and tissue surrounding the tissue site

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Huang such that the liquid contact indicators comprise two or more different sizes and at least a second size configured to be disposed between the backing layer (barrier layer 100, para [0036], Fig 1,3 and 4)  and tissue surrounding the tissue site as suggested by Dagger to notify the user of the progression of wetness through the dressing as illustrated in Fig. 5B.

Regarding claim 11, dependent from claim 10, Huang as modified by Dagger, discloses substantially all the limitations of claim 11 except for the limitation wherein the first size has a largest dimension that is larger than a largest dimension of the second size. It would have been obvious matter of design choice prior to the filing date of the present invention to modify Huang as modified by Dagger such that the first size has a largest dimension that is larger than a largest dimension of the second size since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In addition, applicant has not disclosed in the present specification that the size .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2019/0083322 A1) in view of Revol-Cavalier (US 2016/0331593 A1).
Regarding claim 15, dependent from claim 14, Huang modified by Huang, discloses the claim limitation wherein each of the plurality of liquid contact indicators (visual indicating element 210, Fig 2 illustrates a plurality of liquid contact indicators, para [0040]) adhered to the backing layer (barrier layer 100, para [0036], Fig 1,3 and 4) or to the manifold (gas permeable layer 400 or absorbent layer 500, para [0036]-[0040], Fig 1-4), as well as a liquid contact indicator layer (indicating layer 200 with a plurality of visual indicating elements 210 is located between the manifold and the backing layer as described in para [0040] and Fig. 2 illustrates the visual indicating elements are disposed in a spaced array) that is a first color when dry and that changes to a second color, different from the first color, when exposed to an aqueous fluid, (para [0040] teaches the visual indicating element 210 changes color when contacting an aqueous liquid from a first to a second color) and wherein the backing layer (barrier layer 100, para [0036], Fig 1,3 and 4) is transparent or translucent enough to allow an observer to visually distinguish between the first and the second color through the backing layer (para [0040] teaches the indicating element 210 is adjacent and under the barrier layer, as seen in Figs 1, 3 and 4, and can be seen through the barrier layer 100, which must be transparent or translucent).  
Huang is silent regarding the claim limitation wherein each of the plurality of liquid contact indicators comprises an adhesive layer configured to be adhered to the backing layer.  However, adhering one layer to a surface of another layer using an adhesive is well known.  Huang teaches in para [0038] that the periphery of the barrier layer 100 facing the wound has an adhesive that is used to seal the wound area by attaching the barrier layer to the skin of the patient.  There is no reason not to 
In addition, Revol-Cavalier (US 2016/0331593 A1) teaches dressings applied against the skin or wound (Abstract)  wherein the indicators are configured to have an adhesive backing by being attached to a polyurethane film.  Specifically, para [0102] states “The indicators 50 used are colored indicators of HB Fuller Full-Care 9390 type.  The outer protective layer 60 is a polyurethane film, optionally coated with an adhesive mass such as an acrylic, or silicone.”  Please see Figure 1.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Huang wherein each of the plurality of liquid contact indicators comprises an adhesive layer configured to be adhered to the backing layer as suggested by Revol-Cavalier to secure the liquid contact indicators to the dressing.

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2019/0083322 A1) in view of Blott (US 8,529,548 B2).
Regarding claim 16, Huang discloses a system for treating a tissue site with negative pressure, the system (negative pressure wound dressing, para [0036], Fig 1-4) comprising: 
a dressing comprising: a manifold (gas permeable layer 400 or absorbent layer 500, para [0036]-[0040], Fig 1-4), 
a backing layer (barrier layer 100, para [0036], Fig 1,3 and 4) disposed over a surface of the manifold (gas permeable layer 400 or absorbent layer 500, para [0036]-[0040], Fig 1-4), the backing layer (barrier layer 100, para [0036], Fig 1,3 and 4) being transparent or translucent (para [0040] teaches 
an adherent layer disposed on at least a margin of the backing layer and configured to form a seal around the tissue site (para [0037] teaches an adherent, adhesive, is disposed on the margin of the backing layer, barrier layer 100 and the barrier layer 100 forms a seal around the wound area), and 
a plurality of liquid contact indicators (visual indicating element 210, Fig 2 illustrates a plurality of liquid contact indicators, para [0040] teaches the visual indicating element 210 changes color when contacting liquid) disposed in a spaced array between the manifold and the backing layer (Fig. 2 illustrates the visual indicating elements 210 are disposed in a spaced array in a indicating layer 200 between the manifold and the backing layer); 
Huang teaches the claim limitation a fluid source coupled to and in fluid communication with the dressing; and a plurality of fluid delivery pathways configured to be in fluid communication with the fluid source and to enable fluid instillation to the tissue site but does not expressly state this limitation. Para [0043] of Huang states “The wound contacting layer 600 is provided to assist in preventing the tissue from growing into the wound dressing, applying negative pressure to the tissue, delivering fluids to the tissue, or removing fluids from the tissue site.”  To deliver fluids to a wound dressing the system must have a fluid source coupled to and in fluid communication with the dressing, and at least one fluid delivery pathway configured to be in fluid communication with the fluid source and to enable fluid instillation to the tissue site.
For example, Blott teaches a dressing for both aspirating and irrigating a wound as illustrated in Fig. 2 and Fig. 16a, as examples, for the purpose of enhancing wound healing (Col 2, ln 27-32).  Fig. 2 teaches a first fluid source 12a and a second fluid source 12b in fluid communication with a dressing in a wound 5 and a plurality of fluid pathways (tubing from 12a to 12b and tubing from 12b to the dressing) 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Huang such that a fluid source is coupled to and in fluid communication with the dressing and a plurality of fluid delivery pathways are configured to be in fluid communication with the fluid source and to enable fluid instillation to the tissue site as suggested by Blott to enhance wound healing.

Regarding claim 17, dependent from claim 16, Huang as modified by Blott, Blott discloses the claim limitation further comprising: a fluid flow conduit (inflation pipe 350, inlet pipe 347, outlet pipe 347, Fig. 16a); and a fluid connector subsystem (boss 352, Fig. 16a) for fluidly coupling the fluid source to the dressing for fluid instillation (Fig. 16a illustrates the fluid connector, boss 352 fluidly coupling the fluid source to the dressing for fluid instillation.  The arrows teach the flow of fluid into and away from the dressing. Col 67, ln 47 to col 68, ln 14).  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Huang such that a fluid flow conduit and a fluid connector subsystem for fluidly coupling the fluid source to the dressing for fluid installation as suggested by Blott to enhance wound healing. 

Regarding claim 19, dependent from claim 16, Huang discloses the claim limitation further comprising a negative-pressure source (Para [0038] states “The barrier layer 100 comprises a connecting aperture 110 for fluidly communicating to a negative pressure source, such as a vacuum pump or another suction source.”) fluidly coupled to the dressing (dressing in the wound 5, Fig. 2) and configured to enable fluid removal through the dressing (connecting aperture 110 is in fluid communication with 

Regarding claim 20, dependent from claim 19, Huang discloses the claim limitation further comprising: a negative-pressure conduit (Para [0038] states “The barrier layer 100 comprises a connecting aperture 110 for fluidly communicating to a negative pressure source, such as a vacuum pump or another suction source.”);
a negative-pressure connector subsystem for fluidly coupling the negative-pressure source to the dressing for fluid removal (Para [0038] states “The barrier layer 100 comprises a connecting aperture 110 for fluidly communicating to a negative pressure source, such as a vacuum pump or another suction source.” The connecting piece of the connecting aperture is a negative-pressure connector subsystem).
Alternatively claim 19 is dependent from claim 16 wherein Huang is modified by Blott.   Blott teaches a negative-pressure connector subsystem for fluidly coupling the negative-pressure source to the dressing for fluid removal.  Fig. 16a of Blott illustrates the fluid connector, boss 352 fluidly coupling the fluid source to the dressing for fluid instillation.  The arrows teach the flow of fluid into and away from the dressing. Col 67, ln 47 to col 68, ln 14); and optionally a container fluidly coupled to the negative-pressure source and the dressing and adapted to collect fluid (Fig 2 illustrates a container fluidly coupled to the negative-pressure source and the dressing adapted to collect fluid as further described in col 5, ln50 to col 6, ln 7).  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Huang such that it has a negative-pressure connector subsystem for fluidly coupling the negative -pressure source to the dressing for fluid removal; and optionally a container fluidly coupled to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781